DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

1.	Claims 1-22 are pending.


Claim Rejections - 35 USC § 101

2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



3.	Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

4.	Claims 1-22 are directed to monitoring the effects of a prescription drug on an individual and to evaluate said individual for an adverse event, which is considered certain methods of organizing human activity (including marketing or sales activities or behaviors; business relations).  A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity).  The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
                Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claims 1-20 are directed to a system including one or more processors, claims 21 is directed to a method including at least one step, claim 22 is directed to a non-transitory computer-readable storage medium storing instructions for pharmacovigilence adverse-event processing, the instructions configured to be executed by one or more processors of a system.  Accordingly, the claims fall within the four statutory categories of inventions (a machine, a process and an apparatus) and will be further analyzed under step 2 of the Alice/Mayo framework:
                Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding representative independent claims 1, 21, and 22, the system comprising:
receive data comprising medical narrative text;
generate, based on the received data, using a recurrent neural network encoder, a fixed- length context vector representation of the medical narrative text;

query the fixed-length context vector representation, using a recurrent neural network decoder, to generate one or more hidden states;
process a first set of one or more of the one or more hidden states to generate an assessment of seriousness represented by the medical narrative text; and
process a second set of one or more of the one or more hidden states to generate a plurality of respective assessments of whether respective individual words of the medical narrative text correspond to one or more adverse events.

The above-recited limitations extract data relating to a medical narrative and determining if the medical narrative corresponds to an adverse event.  This arrangement amounts to managing personal behavior (including social activities, teaching, and following rules or instructions).  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).

The claims do recite additional limitations:  
A processor
A non-transitory computer-readable medium 

These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional technological elements are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.
The remaining dependent claim limitations fail to integrate the abstract idea into a practical application as set forth below:
Claims 2-16: These claims recite generating context vectors and processing hidden states, which is an abstract idea of a mental process, (including an observation, evaluation, judgment, and opinion).  
Claims 17-20: These claims recite computing a total loss, which is an abstract idea of mathematical concepts, (including mathematical relationships, mathematical formulas or equations, mathematical calculations).

Independent claims 21 and 22: These claims are similar to claim 1 and are therefore rejected for the same reasons as set forth above with regard to claim 1.
Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  Communicating information (i.e., receiving or transmitting data over a network) has been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).  Applicant’s own Specification indicates the conventionality of the claimed devices (see at least paragraph [0032], “a non-transitory computer-readable storage medium storing instructions for pharmacovigilence adverse-event processing is provided, the instructions configured to be executed by one or more processors of a system to cause the system to: receive data comprising medical narrative text; generate, based on the received data, using a recurrent neural network encoder, a fixed-length context vector representation of the medical narrative text; query the fixed-length context vector representation, using a recurrent neural network decoder, to generate one or more hidden states; process a first set of one or more of the one or more hidden states to generate an assessment of seriousness represented by the medical narrative text; and process a second set of one or more of the one or more hidden states to generate a plurality of respective assessments of whether respective individual words of the medical narrative text correspond to one or more adverse events.”.  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide and inventive concept, and the claim is ineligible for patent.   
Independent claims 21 and 22 and Dependent claims 2-20 merely represent embellishments to the abstract idea and do not impart eligibility on the claimed invention.
Allowable Subject Matter
5.	The following is a statement of reasons for the indication of allowable subject matter:  
The claims are allowable over the prior art made of record and not relied upon but is considered pertinent to applicant's disclosure because these references fail to teach or suggest the following features of claim 1:
	generate, based on the received data, using a recurrent neural network encoder, a fixed- length context vector representation of the medical narrative text;
	query the fixed-length context vector representation, using a recurrent neural network decoder, to generate one or more hidden states;
	process a first set of one or more of the one or more hidden states to generate an assessment of seriousness represented by the medical narrative text; and
	process a second set of one or more of the one or more hidden states to generate a plurality of respective assessments of whether respective individual words of the medical narrative text correspond to one or more adverse events.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Seriousness Cognitive Service for Pharmacovigilence (US 20210005329 A1) teaches a data processing system to implement a seriousness cognitive service for identifying seriousness of a patient case. The seriousness cognitive service receives a patient case. The seriousness cognitive service identifies an adverse event and a case narrative based on the patient case. A seriousness category classifier determines a plurality of seriousness category classifications for the adverse event for a plurality of seriousness categories. A binary seriousness classifier determines a binary seriousness classification for the patient case based on the plurality of seriousness category classifications. A seriousness term annotator within the seriousness cognitive service annotates the case narrative to highlight keywords in the case narrative that provide rationale for the plurality of seriousness category classifications to form an annotated case narrative. A post processing component generates and outputs a seriousness classification output comprising the plurality of seriousness category classifications, the binary seriousness classification, and the annotated case narrative.
B.	Expectedness Cognitive Service for Pharmacovigilence (US 20210005328 A1) teaches a data processing system comprising a processor and a memory, the memory comprising instructions that are executed by the processor to specifically configure the processor to implement an expectedness cognitive service for identifying seriousness of a patient case. The expectedness cognitive service receives a patient case and identifies a suspect drug, an adverse event, and context features based on the patient case. An expectedness binary classifier within the expectedness cognitive service determines a plurality of expectedness classifications for the adverse event with respect to a plurality of drug labeling service repositories. The expectedness cognitive service generates and outputs an expectedness classification output comprising the plurality of expectedness classifications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR computer-accessible medium, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information computer-accessible medium, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624